DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahrokhi (US 2007/0158522 A1).
Regarding claim 17, Shahrokhi  discloses a mobile computing environment boom (  Fig.1) comprising: an arm (110) moveable, at least in part, in a plane parallel to a soffit ( 208) of a mobile computing environment (see room in Fig.1), the arm including: a proximal end (see top end of 112) connectable to at least one of a power cable attached to the soffit and a data cable attached to the soffit (see power and data cables 118 that are connected to 208) , and a distal end (bottom end of 112)where at least one of the power cable and the data cable is suspendable therefrom ( see power and data cables are suspended from bottom of 112).
 

Allowable Subject Matter
	Claims 1-16 are allowed over prior art of record.
Claims 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1-15 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"and a switching hub configured to be: removably mountable to a mobile station moveable within the environment, removably connectable to at least one of the power cable and the data cable suspended from the distal end of the arm of the boom, and removably connectable to a computer in the environment to distribute at least one of power and data to the computer" in combination with the remaining limitations of the claim 1. 
 Regarding claim 16 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" mounting a switching hub to the located mobile station; connecting the switching hub to at least one of the power cable and the data cable suspended from the distal end of the arm of the boom; and connecting the switching hub to a computer to distribute at least one of power and data to the computer " in combination with the remaining limitations of the claim 16. 
Regarding claim 18 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the arm includes a rail extending along a length of the arm configured to support at least one of the power cable and the data cable such that a suspension point of at least one of the power cable and the data cable from the arm is moveable along the length of arm" in combination with the remaining limitations of the claim 18. 
Regarding claim 19-20 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a ring suspendable from the soffit, wherein the arm is suspended from the ring and moveable relative to the ring, the arm includes a tri-part cantilevered arm connected to the ring at three suspension fixtures, the proximal end of the tri-part cantilevered arm is located in a middle of the ring and connectable to at least one of the power cable and the data cable attached to the soffit, and the distal end of the tri-part cantilevered arm protrudes beyond a circumference of the ring" in combination with the remaining limitations of the claim 17. 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

	None of the references, alone or in combination, teach all of the limitations for theclaims including: "and a switching hub configured to be: removably mountable to a mobile 

None of the references, alone or in combination, teach all of the limitations for theclaims including: " mounting a switching hub to the located mobile station; connecting the switching hub to at least one of the power cable and the data cable suspended from the distal end of the arm of the boom; and connecting the switching hub to a computer to distribute at least one of power and data to the computer " in combination with the remaining limitations of the claim 16.

None of the references, alone or in combination, teach all of the limitations for theclaims including: " wherein the arm includes a rail extending along a length of the arm configured to support at least one of the power cable and the data cable such that a suspension point of at least one of the power cable and the data cable from the arm is moveable along the length of arm" in combination with the remaining limitations of the claim 18.
 
 
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Phillips (US 8582299 B1) Dorris et al. (US 2011/0108689 )and  Larsen (US 2008/0017760)
Phillips discloses a movable computing device system.

Larsen discloses a cable pathway from the ceiling going into a server cabinet.
The above references are considered of relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).